DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (purification and filling of an antibody in a formulation with glycine, histidine, methionine, and trehalose) with traverse in the reply filed on 8 April, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 1 May, 2020.  Applicants have since amended the claims so they no longer read on the method elected.

Claims Status
Claims 1-18 are pending.
Claim 1 has been amended.
Claims 2-10 and 12-18 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez-Rey et al (Biotechnol. Bioeng. (2011) 108 p1494-1508) in view of Morre (WO 2015140751) and Chen et al (Biosci. Biotechnol. Biochem. (2016, available 2 June) 80(10) p1874-1878). is hereby withdrawn due to amendment.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicants have amended claim 1 so that the three amino acids cannot include aspartic or glutamic acid or analogs thereof.  The issue is with analogs; there is not support for analogs of these amino acids.  The only mention of analogs (and where applicants are pointing for support) describes amino acids in peptides and proteins, not the amino acids used to stabilize those peptides and proteins.  This is clearly a different concept than the amendment to the claims.  Thus, this addition constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims dependent on it, has been amended to have a new negative limitation that the formulations cannot contain aspartic acid, glutamic acid, or analogs thereof.  Applicants have not defined analog, so the dictionary definition (a chemical compound that is structurally similar to another but differs slightly in composition, Merriam Webster dictionary) is used.  Unfortunately, this definition does not provide clear guidelines as to the metes and bounds of the limitation.  For example, it is not clear if glutamine or asparagine read on analogs, or if isosteres read on the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez-Rey et al (Biotechnol. Bioeng. (2011) 108 p1494-1508, previously cited) in view of Ball (Chemistry World (2009) p58-62), Chen et al (Biosci. Biotechnol. Biochem. (2016, available 2 June) 80(10) p1874-1878, previously cited), Reeg et al (Antiox. Redox Sig. (2015) 23(3) p239-255), and Hada et al (Int. J. Biol. Macromol. (2016) 82 p192-200, available online Oct, 2015).
	Claims 1 and 11 discuss a method of producing a drug product.

	Vazquez-Rey et al discuss aggregation in monoclonal antibody manufacturing (title).  These aggregates can affect the potency of a formulation (p1496, 2nd column, 4th paragraph), and can have negative biological effects (p1496, 2nd column, 5th paragraph).  The aggregates can form during cell culture (p1497, 2nd column, 4th paragraph), purification (p1498, 1st column, 4th paragraph), mixing (p1499, 1st column, 2nd paragraph), buffering (p1499, 1st column, 7th paragraph), due to equipment contact (p1500, 1st column, 1st paragraph), fluids handling (p1500, 2nd column, 2nd paragraph), ultrafiltration for concentration (p1500, 1st column, 3d paragraph), filling (p1501, 1st column, 2nd paragraph), and storage (p1501, 1st column, 6th paragraph).  In other words, aggregation of monoclonal antibodies can form at any and all steps in the manufacturing process.  This is dealt with by optimizing the manufacturing process, removal of aggregates during downstream processing, and selection of appropriate buffers (p1502, 2nd column, 1st paragraph).  
	The difference between this reference and the instant claims is that this reference doesn’t teach the buffer used by applicants.
	Ball discusses protein denaturing (title).  A denatured protein can, in principle, find its way back to its folded conformation by thermal fluctuations, but the exposed hydrophobic groups tend stick together and cause aggregation, which is more or less irreversible (p59, 1st column, 3d paragraph).  This reference teaches that denaturing is a step before aggregation in the aggregation of polypeptides.  This implies that preventing denaturization will prevent (or at least reduce) aggregation.
	Chen et al discusses an assay system for protein stabilization (title).  Protein stabilizers enhance the stability of proteins and prevent denaturation (p1874, 1st column, 1st paragraph), which, as implied by Ball, will reduce aggregation.  Trehalose is among the best known protein stabilizers, but amino acids such as histidine and glycine are also known in the art for this purpose (p1874, 1st column, 1st paragraph).  The effect of combining different stabilization reagents is not clear, with some combinations proving synergistic, while others are merely cooperative (p1874, 1st column, 1st paragraph, continues to 2nd column).  This reference teaches trehalose, glycine, and histidine as stabilizing excipients.
	Reeg et al discuss protein oxidation (title).  Oxidation of proteins leads to partial unfolding, and therefore, to aggregation (abstract).  This reference teaches that oxidation induces aggregation, implying that preventing oxidation will help prevent aggregation.
Hada et al examine various antioxidants in protein formulation (title).  Oxidation of protein formulations should be minimized by adequate processes with stable formulations (p192, 2nd column, 2nd paragraph).  Using a model protein, three common antioxidants were tested for their ability to prevent oxidative damage (p193, 1st column, 3d paragraph).  Of the three antioxidants tested, methionine was the most efficient in suppressing oxidation (p199, 2nd column, 2nd paragraph).   
Therefore, it would be obvious to add trehalose, histidine, glycine, and methionine to the preparations of Vazquez-Rey et al at each step of the process to stabilize the material and prevent aggregation.  As these compounds are known in the art for protein stabilization, an artisan in this field would attempt this modification with a reasonable expectation of success.
Vazquez-Rey et al discuss aggregation at concentration and filling steps.  Chen et al renders obvious the addition of trehalose, histidine, and glycine to these formulations to reduce denaturing which leads to aggregation, as discussed by Ball.  Hada et al show that methionine is an effective antioxidiant, which, as suggested by Reeg et al, should also reduce denaturing and aggregation.  While none of the references discuss the ratio of amino acids to sugar, finding the optimum ratio for stability is considered merely optimization.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Furthermore, none of the cited references discuss glutamic acid, aspartic acid, or analogs of those amino acids as stabilizers.  Thus, the combination of references renders obvious claim 1.
The compounds of Vazquez-Rey et al are antibodies, a protein, rendering obvious claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658